FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 TRAVIS COLEMAN,                                       No. 19-35700
               Plaintiff-Appellant,
                                                         D.C. No.
                       v.                             2:18-cv-01233-
                                                           MJP
 ANDREW M. SAUL, Commissioner of
 Social Security,
                  Defendant-Appellee.                    OPINION

         Appeal from the United States District Court
           for the Western District of Washington
         Marsha J. Pechman, District Judge, Presiding

             Argued and Submitted October 9, 2020
                     Seattle, Washington

                      Filed November 2, 2020

Before: Michael Daly Hawkins, Ronald Lee Gilman, * and
         Consuelo M. Callahan, Circuit Judges.

                     Opinion by Judge Gilman




     *
       The Honorable Ronald Lee Gilman, United States Circuit Judge
for the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                       COLEMAN V. SAUL

                          SUMMARY **


                          Social Security

    The panel affirmed the district court’s decision affirming
the Commissioner of Social Security’s denial of a claimant’s
application for disability insurance benefits under Title II of
the Social Security Act.

    The panel held that the administrative law judge (“ALJ”)
did not err in discounting the claimant’s testimony based on
her finding that claimant had engaged in drug-seeking
behavior. The panel held that substantial evidence supported
this finding. The panel further held that the medical record
reflected conduct by claimant inconsistent with his
subjective complaints. The panel concluded that the ALJ
provided clear and convincing reasons to discount
claimant’s testimony.

    The panel held that the ALJ did not err in weighing the
medical opinion evidence because she provided legally
sufficient reasons to weight the medical testimony in the
manner in which she did. Specifically, the ALJ did not err
in concluding that the opinions assessing severe limitations
were unsupported by the record, thus furnishing a specific
and legitimate reason to discount the opinions of Dr. Foster
and Dr. Jackson and a germane reason to disregard the
opinion of Nurse Practitioner Schwarzkopf. In addition, the
ALJ did not err in disregarding or discounting the medical
opinions that relied on claimant’s self-reports of pain.

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     COLEMAN V. SAUL                         3

    Finally, the panel held that the ALJ did not err in
excluding pain disorder as a severe impairment at Step Two
of the five-step disability determination framework set forth
in 20 C.F.R. § 404.1520(a) because substantial evidence
supported that determination.


                         COUNSEL

Eitan Kasssel Yanich (argued), Law Office of Eitan Kassel
Yanich PLLC, Olympia, Washington, for Plaintiff-
Appellant.

Sarah Moum (argued), Assistant Regional Counsel; Mathew
W. Pile, Acting Regional Chief Counsel; Kerry Jane Keefe,
Assistant United States Attorney; Brian T. Moran, United
States Attorney; Office of the General Counsel, Social
Security Administration, Seattle, Washington; for
Defendant-Appellee.


                         OPINION

GILMAN, Circuit Judge:

    Travis Coleman appeals the decision of the district court
to affirm the Commissioner of Social Security’s denial of his
application for disability-insurance benefits under Title II of
the Social Security Act.         Coleman argues that the
Administrative Law Judge (ALJ) erred in discounting his
subjective-symptom testimony, rejecting or discounting the
medical opinions of several treatment providers, and
declining to consider pain disorder as a severe impairment.
The district court affirmed the ALJ’s decision, finding that
the ALJ gave clear and convincing reasons for discounting
4                    COLEMAN V. SAUL

Coleman’s testimony and specific and legitimate reasons for
discounting or rejecting the medical opinions favorable to
Coleman. For the reasons set forth below, we AFFIRM the
judgment of the district court.

                   I. BACKGROUND

A. Medical-record evidence

    Coleman was born in 1982. He alleges the onset of
disability as of November 5, 2013 due to spine, shoulder, and
elbow problems.       In May 2014, Coleman’s treating
physician, Steven Foster, D.O., diagnosed Coleman with
lumbago and cervicalgia and opined that Coleman was
limited to sedentary work. Two and a half months later,
Dr. Foster diagnosed Coleman with lumbar stenosis and
completed another opinion form that reflected severe
limitations. Dr. Foster cited Coleman’s complaints of pain,
limited range of motion, and MRI results in support of his
findings. The doctor continued to treat Coleman until April
6, 2015. On that date, Coleman terminated his relationship
with Dr. Foster after the doctor declined to prescribe
additional pain medication.

    In November 2014, Coleman visited Christopher
Benner, ARNP. Nurse Practitioner Benner noted that the X-
ray images of Coleman’s spine were “normal” and that
Coleman exhibited the basic range of motion. The nurse
practitioner also noted Coleman’s complaints of severe pain
and observed Coleman’s pain behavior with minimal
palpation.      A psychological evaluation was then
recommended. Accordingly, Coleman met with Leslie
Schneider, Ph.D., in January 2015. Dr. Schneider diagnosed
Coleman with “pain disorder associated with psychological
and physical factors,” but expressed uncertainty,
commenting that “[t]his seems to be a rather unusual case,
                     COLEMAN V. SAUL                         5

with a lot of factors here where I do not think that I have a
really good grasp on.” The psychologist also noted that
Coleman “may very well qualify for Disability. This is quite
a strange and unusual case that just does not fit into any neat
category.”

    Coleman began treatment with Michael Chang, M.D., in
early 2015. Dr. Chang diagnosed Coleman with spinal
stenosis in the cervical region and recommended surgery. In
May 2015, Dr. Chang performed an anterior C5-C6
discectomy. Coleman was evaluated six days later by Nancy
Schwarzkopf, ARNP. Nurse Practitioner Schwarzkopf
opined that Coleman’s functional capacity was severely
limited, that he could not meet the demands of sedentary
work, and that this limitation would persist for at least
12 months. In September 2015, Joanna Kass, ARNP, also
opined that Coleman was severely limited. The following
month, Charles Linsenmeyer, M.D., reviewed the medical
record current at that time and concluded that Coleman’s
impairments medically equaled Listing 1.04A (“Disorders of
the spine”).

    By early 2016, other treating and reviewing physicians
began to reach different conclusions. In January 2016,
Coleman met with Dave Atteberry, M.D. Dr. Atteberry
reviewed the MRI scans of Coleman’s lumbar spine and
found nothing requiring intervention. Examination showed
normal motor strength, tone, and gait. Zornitza Stoilova,
M.D., examined Coleman in March 2016 and noted similar
findings. Dr. Stoilova observed that Coleman’s repeat
cervical and lumbar spine MRIs did not show any
abnormalities that would explain his pain. Coleman’s
reports of pain, however, persisted. And in March 2016,
Caryn Jackson, M.D.—who had treated Coleman since
October 2015—assessed severe limitations.
6                    COLEMAN V. SAUL

     The medical evidence also includes treatment notes from
several emergency room visits. Between the end of May and
early June 2015, the record shows that Coleman visited the
emergency room on three separate occasions with reports of
severe neck pain. When he arrived at the ER on June 5, the
ER doctor declined his request for pain medication, noting
that an Emergency Department Information Exchange alert
showed multiple prescriptions for pain medication being
filled by multiple providers, with approximately 380 pills in
the last 30 days and 800 pills in the last five months. When
Coleman returned the next day with reports of even more
severe pain, he was again denied pain medication.

    During the administrative hearings, held on September
30, 2015 and April 20, 2016, Coleman testified to the
severity, persistence, and limiting effects of his pain. He
testified that he could not return to his work as a desktop-
support technician because “all [he] could think about was
how much pain [he was] in.” Coleman further testified that
he has the same levels of pain that he experienced before
surgery and that he is unable to sit down for more than a
short period of time.

    Allan Levine, M.D., also testified during the April 20,
2016 hearing. Dr. Levine had reviewed the medical record
and testified that the various imaging studies and physical
examinations showed no evidence of nerve root or spinal-
cord compromise, findings required for an impairment to
meet Listing 1.04A. He nonetheless opined that Coleman
retained less than sedentary functional ability during the year
following his May 2015 neck surgery, an opinion that was
inconsistent with Dr. Atteberry’s January 2016 examination
of Coleman. In addition, Dr. Levine opined that Coleman
would be much less limited after May 2016 and could, for
example, sit for six out of eight hours in a day.
                     COLEMAN V. SAUL                        7

B. The ALJ’s decision

    In June 2016, the ALJ issued her decision denying
Coleman’s application. The ALJ applied the five-step
disability-determination framework set forth in 20 C.F.R.
§ 404.1520(a). At Step One, the ALJ found that Coleman
had not engaged in substantial gainful activity since his
alleged disability onset date of November 5, 2013. The ALJ
found at Step Two that Coleman had the following severe
impairments: degenerative disc disease of the lumbar spine
and the status of post-cervical fusion at C5-C6. At Step
Three, the ALJ concluded that these impairments “did not
meet[ ] or medically equal[ ] a listed impairment.”

    Before reaching Step Four, the ALJ determined
Coleman’s residual functional capacity (RFC). The ALJ
found that from November 2013 through May 2016,
Coleman had the RFC to perform sedentary work. She
further found that since May 2016, Coleman had the RFC to
perform light work with several limitations. At Step Four,
the ALJ found that, based on Coleman’s RFC and the
testimony of the vocational expert, Coleman was able to
perform his past relevant work as a desktop-support
technician. The ALJ then made an alternative Step Five
finding that Coleman could perform other work existing in
significant numbers in the national economy. In June 2019,
the district court affirmed.

                      II. ANALYSIS

A. Standard of review

    We review a district court’s decision in a Social Security
case de novo and will reverse “only if the ALJ’s decision
was not supported by substantial evidence in the record as a
whole or if the ALJ applied the wrong legal standard.”
8                    COLEMAN V. SAUL

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012)
(internal citations omitted). “Substantial evidence means
more than a mere scintilla but less than a preponderance; it
is such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Andrews v. Shalala,
53 F.3d 1035, 1039 (9th Cir. 1995).

B. The ALJ did not err in discounting Coleman’s
   testimony

    During the administrative hearings, Coleman testified to
the persistence and limiting effects of his pain. Such
testimony is inherently subjective and difficult to measure.
For these reasons, this court has observed that the ALJ’s
credibility assessment regarding a claimant’s pain testimony
is especially important. Fair v. Bowen, 885 F.2d 597, 602
(9th Cir. 1989) (noting that “[t]he ALJ’s assessment of the
claimant’s credibility [is] exceptionally important in excess
pain cases,” which “often hinge entirely on whether or not
the claimant’s description of what he is feeling is believed”).
An ALJ, however, may not discredit the claimant’s
subjective complaints solely because the objective evidence
fails to fully corroborate the degree of pain alleged. Reddick
v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). Instead, the
ALJ must provide clear and convincing reasons when
finding a claimant’s pain testimony not credible. Garrison
v. Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014).

    In this case, the ALJ discounted Coleman’s testimony
because she found that Coleman had engaged in drug-
seeking behavior. Substantial evidence supports that
finding. Coleman, for example, left Dr. Foster after the
doctor was unwilling to continue prescribing pain
medication. And when Coleman sought to receive pain
medication through the emergency room, the ER staff
repeatedly refused, noting that an information alert showed
                     COLEMAN V. SAUL                         9

excessive pain medication being filled by multiple providers
statewide.

    The medical record also reflects conduct by Coleman
inconsistent with his subjective complaints. During one visit
to the ER, for example, a nurse observed that Coleman, after
complaining of neck pain, was able to fully rotate his neck
without any evidence of pain. Another nurse observed that
Coleman, during a subsequent ER visit, was moving his right
wrist and fingers after stating that he was unable to do so.
Because there is substantial evidence of drug-seeking
behavior despite these observations of Coleman’s pain-free
behavior, the ALJ provided a clear and convincing reason to
discount Coleman’s testimony.

    Coleman responds that the evidence of drug-seeking
behavior underscores the severity of his pain. But the
evidence of drug-seeking behavior is also paired with
indications that his complaints of pain were exaggerated.
Moreover, even if Coleman’s explanation is a rational one,
we will not disturb the ALJ’s differing rational interpretation
where the ALJ’s interpretation is adequately supported. See
Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)
(“Where evidence is susceptible to more than one rational
interpretation, it is the ALJ’s conclusion that must be
upheld.”).

C. The ALJ did not err in weighing the medical-opinion
   evidence

    Coleman next challenges the weight given to the
opinions of two of his treating physicians, a treating
psychologist, a nonexamining physician, and two nurse
practitioners. Generally, the weight afforded to a medical
opinion depends upon the source of that opinion. A treating
physician’s opinion, for example, is entitled to greater
10                   COLEMAN V. SAUL

weight than the opinions of nontreating physicians.
Garrison, 759 F.3d at 1012. To reject an uncontradicted
opinion of a treating physician, the ALJ must provide “clear
and convincing reasons that are supported by substantial
evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th
Cir. 2005). “Even if a treating physician’s opinion is
contradicted, the ALJ may not simply disregard it.” Ghanim
v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). The ALJ
must instead provide specific and legitimate reasons for
doing so that are supported by substantial evidence. Bayliss,
427 F.3d at 1216.

    In this case, the opinions of Dr. Foster and Dr. Jackson
were contradicted by the observations of two other treating
physicians (Dr. Atteberry and Dr. Stoilova) who found little
indication of serious physical impairment. We must
therefore consider whether the ALJ provided specific and
legitimate reasons for discounting the medical opinions of
Dr. Foster and Dr. Jackson. See, e.g., Edlund v. Massanari,
253 F.3d 1152, 1157 (9th Cir. 2001) (“Given that numerous
other physicians who had examined Edlund over the years
found little objective indication of serious physical
impairment, thus contradicting Dr. Christiansen’s diagnosis,
the ALJ was only required to provide specific and legitimate
reasons for rejecting his opinion.”).

    Coleman also objects to the weight that the ALJ assigned
to the opinions of Nurse Practitioners Kass and
Schwarzkopf. When reviewing claims filed during the time
in question, “a nurse practitioner [was] not an acceptable
medical source,” but was instead defined as an “other
source[ ]” entitled to less deference. Britton v. Colvin,
787 F.3d 1011, 1013 (9th Cir. 2015) (internal quotation
marks omitted). “The ALJ may discount testimony from
these other sources if the ALJ gives reasons germane to each
                     COLEMAN V. SAUL                       11

witness for doing so.” Molina v. Astrue, 674 F.3d 1104,
1111 (9th Cir. 2012) (internal citations and quotation marks
omitted).

    Here, the ALJ provided legally sufficient reasons to
weigh the medical testimony in the manner in which she did.
Coleman’s full medical record casts doubt on the severity of
the limitations assessed by these sources. Two of these
sources (Dr. Jackson and Nurse Practitioner Schwarzkopf)
relied entirely on Coleman’s limited range of motion when
assessing severe limitations. Dr. Foster also cited this
finding as a basis for his opinion. The ALJ noted, however,
that Coleman frequently presented with a normal range of
motion in the neck and spine.

    Dr. Foster also based his opinion on the MRI scans. But
the imaging of Coleman’s cervical spine from October 2013,
June 2014, and July 2014 showed, at most, mild to minimal
stenosis. A different treating physician, Dr. Atteberry, later
reported that these images showed adequate decompression
with no significant stenosis and Nurse Practitioner Benner
described Coleman’s cervical X-ray to be an “overall
unremarkable study.”

    In sum, the ALJ did not err in concluding that the
opinions assessing severe limitations were unsupported by
the record, thus furnishing a specific and legitimate reason
to discount the opinions of Dr. Foster and Dr. Jackson and a
germane reason to disregard the opinion of Nurse
Practitioner Schwarzkopf. See Batson v. Comm’r of Soc.
Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (“[A]n
ALJ may discredit treating physicians’ opinions that are
conclusory, brief, and unsupported by the record as a whole
or by objective medical findings.”) (internal citation
omitted).
12                   COLEMAN V. SAUL

    The ALJ also noted that several of these sources relied
on Coleman’s self-reports of pain, including Dr. Schneider,
Dr. Foster, and Nurse Practitioner Kass. As discussed
above, substantial evidence supports the ALJ’s conclusion
that Coleman’s drug-seeking behavior renders his self-
reports of pain less persuasive. The ALJ therefore did not
err in disregarding or discounting the medical opinions that
relied on Coleman’s self-reports of pain. See Tommasetti v.
Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (“An ALJ may
reject a treating physician’s opinion if it is based to a large
extent on a claimant’s self-reports that have been properly
discounted as incredible.”) (internal quotation marks
omitted); see also Edlund, 253 F.3d at 1157 (holding that the
ALJ provided a specific and legitimate reason for
discounting the treating physician’s opinion when “the ALJ
cited the likelihood that[,] unbeknownst to Dr. Christiansen,
Edlund was exaggerating his complaints of physical pain in
order to receive prescription pain medication to feed his
Valium addiction”).

D. The ALJ did not err in excluding pain disorder as a
   severe impairment

    Finally, Coleman contends that the ALJ erred in failing
to include pain disorder as a severe impairment. At Step
Two, the ALJ recognized that Dr. Schneider diagnosed pain
disorder associated with psychological and physical factors.
The ALJ nonetheless concluded that this was not a severe
impairment.       Substantial evidence supports this
determination. Dr. Schneider’s diagnosis was based on
Coleman’s self-reports of pain, which, as noted above, are
less persuasive considering Coleman’s drug-seeking
behavior. In addition, objective medical evidence does not
support the degree of pain and physical limitations that
Coleman alleged. Dr. Stoilova, for example, observed that
                     COLEMAN V. SAUL                      13

the imaging of Coleman’s neck and spine could not explain
Coleman’s pain. Coleman’s X-rays were also interpreted as
unremarkable, and the nerve-conduction studies were within
normal limits. Finally, Dr. Schneider—the only acceptable
medical source to diagnose Coleman with pain disorder—
admitted to not “hav[ing] a really good grasp” on Coleman’s
condition. The ALJ, in sum, did not err in failing to include
pain disorder as a severe impairment at Step Two.

                   III. CONCLUSION

   For all of the reasons set forth above, we AFFIRM the
judgment of the district court.